This action is in reply to the Amendments filed on 04/06/2021.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 04/06/2021, has been entered. Claims 1, 10, 12, 13 and 18 have been amended.
Claim Interpretation
            The claim interpretation under 35 USC § 112(f) has been withdrawn pursuant Applicant’s amendments.

35 USC § 112 Rejection
            The 35 USC § 112(b) rejections from the Office Action dated 1/06/2021 have been removed pursuant Applicant’s amendments. Examiner notes that new 112(b) rejections have been added to claims 8-9 and 18-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/450,897 filed 01/26/2017 has been received and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites “wherein the interface displays.” It is unclear to one of ordinary skill in the art if “the interface” is intended to be the previously introduced “user interface” or a newly introduced interface. For the purpose of this examination, Examiner interprets “the interface” as “the user interface.”

Claim 9 recites “wherein the interface displays.” It is unclear to one of ordinary skill in the art if “the interface” is intended to be the previously introduced “user interface” or a newly introduced interface. For the purpose of this examination, Examiner interprets “the interface” as “the user interface.”

Claim 18 recites “determining a user's style preferences based on service provider data comprising one or more of: a service provider's, the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity.” It is unclear to one of ordinary skill in the art what “a service provider’s” is referring to. What type of service provider data was intended to be recited? For the purpose of this examination, Examiner interprets “determining a user's style preferences based on service provider data comprising one or more of: a service provider's, the service provider's profile, the service provider's profile images…” as “determining a user's style preferences based on service provider data comprising one or more of: a service provider's profile, the service provider's profile images….”
Claims 19-20 inherit the deficiencies noted in claim 18 and are therefore rejected on the same basis
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-12 and 18-20 are directed to a machine. Claims 13-17 are directed to a process. As such, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
-storing at least one of user data, service provider data, and search data; 
-providing an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, determining a style category associated with the one or more images, 
-display data.
The above limitations recite the concept of identifying and booking style-critical service providers. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Independent claims 13 and 18 recites similar limitations as claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 13 and 18 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements of a search module, a selection module, a display module, a data store, a visual output device, an image recognition module, an image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability and the display module being software configured to display a user interface via the visual output device. Examiner further acknowledges that independent claim 13 recites the additional elements of an image recognition module, an image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image Alice, claims 1 and 18 merely recites a commonplace business method (i.e. identifying and booking style-critical service providers) being applied on a general purpose computer (as supported by Applicant’s specification – “Various examples of such general-purpose multi-unit computer networks suitable for embodiments of the invention”). See MPEP 2106.05(f). Furthermore, claims 1 and 18 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1 and 18 specifying that the abstract idea identifying and booking style-critical service providers being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 13 and 18 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claims 1, 13 and 18 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims  1, 13 and 18 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons. 

Returning to representative claim 1, representative claim 1 recites additional elements of a search module, a selection module, a display module, a data store, a visual output device, an image recognition module, an image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1 and 18 specifying that the abstract 

Even when considered as an ordered combination, the additional limitations of claims 1, 13 and 18 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-12, 14-17, and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-12, 14-17, and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 3, 5-7, 14-17, and 19-20 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for Alice/Mayo test, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doebele et al. (US 2014/0236935 A1), previously cited and hereinafter Doebele, in view of Hara et al. (US 20160203525 A1), newly cited and hereinafter Hara.

	Regarding claim 1, Doebele discloses a system (i.e. [0018]) for identifying and booking style-critical service providers (Doebele, see at least: [0018] and  [0059] - “the matching program 26 may include one or more search engines for receiving search requests from requesters and searching requester information and service provider information for matching service providers [i.e. identifying and booking style-critical service providers]” and “may promote searches for a particular service, such as, for example, nail salon services [i.e. style-critical service providers]”) comprising:
a search module (Doebele, see at least: [0018] and  [0074] - “the matching program 26 may include one or more search engines [i.e. search module]” and “Logic subsystem 1204 may include one or more physical devices configured to execute one or more instructions. For example, the logic subsystem 1204 may be configured to execute one or more instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs [i.e. modules]”); 
-a selection module (Doebele, see at least: [0043] and  [0074] - “Each snapshot in the search results may include selected service provider information 86 for that service provider [i.e. search module]” and “Logic subsystem 1204 may include one or more physical devices configured to execute one or more instructions. For example, the logic subsystem 1204 may be configured to execute one or more instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs [i.e. modules]”); 
-a display module (Doebele, see at least: [0026] and [0074] - “It will be appreciated that the user interface examples may comprise a web page rendered by a browser or a screen display generated by an application, such as client program 74 [i.e. display module] on a computing device” and “Logic subsystem 1204 may include one or more physical devices configured to execute one or more instructions. For example, the logic subsystem 1204 may be configured to execute one or more instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs [i.e. modules]”); 
-a data store comprising at least one of user data, service provider data, and search data (Doebele, see at least: [0020] - “Mass storage 30 [i.e. a data store] may include an operating 42 and a user account database 46 [i.e. comprising at least one of user data, service provider data, and search data]”); and  
-a visual output device (Doebele, see at least: [0026] - “It will be appreciated that the user interface examples may comprise a web page rendered by a browser or a screen display [i.e. visual output device] generated by an application, such as client program 74  on a computing device”); 
	-wherein the display module is software configured to display a user interface via the visual output device (Doebele, see at least: [0026] - “It will be appreciated that the user interface examples may comprise a web page rendered by a browser or a screen display [i.e. via the visual output device] generated by an application, such as client program 74 [i.e. display module is software configured to display a user interface] on a computing device”).

	Doebele does not explicitly disclose an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style, and wherein the artificial intelligence or machine learning functionality includes 
Hara, however, teaches an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0022] and [0064] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability]. For example, the joint-based item recognition server 130 can create an R-CNN for classifying images based on a training set [i.e. the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability] or a preexisting R-CNN can be loaded onto the joint-based item recognition server 130” and “the communication module 210 receives an image of a person from a first user account. For example, a user (e.g., the user 160) of a social media service may upload an image (e.g., from the device 150A) to be posted on their wall or outgoing feed. As another example, a user of an e-commerce site may upload an image to be used in part of an item listing for sale [i.e. in analyzing one or more images in the user data, the service provider data, or the search data]”),
the image recognition module further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style (Hara, see at least: [0059] and [0066] - “analyzing an image, once a particular item z is detected, the patch may be fed into a fine-grained item detector for further resolution. For example, the process of FIG. 5 may determine that a belt is present, but not identify the particular brand or style of the belt [i.e. the image recognition module further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style]” and “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine if the patch belongs to a particular class [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” also see [0016]), and
wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0022] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability]”).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Doebele, an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in 

Regarding claim 2, Doebele in view of Hara teaches the system of claim 1. 
Hara further teaches providing relevant items to a user (i.e. [0076]), including the known technique of the user interface being configured to display a profile which is customized according to a user's choice of one or more of hair style, nail style, makeup style, tattoo style, and fashion style (Hara, see at least: [0073], [0076], and [0077] - “a user of an e-commerce site may upload an image of a person wearing one or more items of fashion apparel of interest to the user. The image may be uploaded using a UI that prompts the user to upload an image in order to create a collection of related items [i.e. customized according to a user's choice of one or more of hair style, nail style, makeup style, tattoo style, and fashion style]” and “The resulting collection 
It would have been recognized that applying the known technique of the user interface being configured to display a profile which is customized according to a user's choice of one or more of hair style, nail style, makeup style, tattoo style, and fashion style, as taught by Hara, to the teachings Doebele, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of the user interface being configured to display a profile which is customized according to a user's choice of one or more of hair style, nail style, makeup style, tattoo style, and fashion style, as taught by Hara, into the system of Doebele would have been recognized by those of ordinary skill in the art as resulting in an improved system that would reduce computational complexity without sacrificing the quality of results (see Hara, [0056]).

Regarding claim 3, Doebele in view of Hara teaches the system of claim 1. Doebele further discloses:
-wherein the service provider data comprises one or more of a name, a business address, a service location, an availability schedule, a set of services provided, and a set of particular styles specialized in for each service provider having a profile on the system (Doebele, see at least: [0023] - “Such service provider information may include, but is not limited to, the 

Regarding claim 4, Doebele in view of Hara teaches the system of claim 1. Doebele further discloses:
-wherein the user interface comprises a service provider profile which comprises one or more of a name, business address, service location, and images (Doebele, see at least: [0050] and [0052] - “requester may select a Details button 340 to display a service provider profile page 402 [i.e. user interface comprises a service provider profile], an example of which is shown in FIG. 4” and “profile page 402 may include additional selected service provider information 442 relating to that service provider, including images and other content [i.e. comprises one or more of a name, business address, service location, and images]”).

Regarding claim 6, Doebele in view of Hara teaches the system of claim 4. Doebele further discloses:
-comprising a plurality of tabs, buttons, icons, and dropdown menus (Doebele, see at least: Fig. 3 shows an interface including a plurality of tabs, buttons, icons, and dropdown menus).

Regarding claim 10, Doebele in view of Hara teaches the system of claim 1. Doebele further discloses:
wherein the visual output device is a peripheral component of a computing device, the computing device being a mobile device (Doebele, see at least: [0020] and [0026] - “matching computing device 22 is communicatively connected with a tablet computer 54 and mobile phone [i.e. the computing device being a mobile device] 58 associated with a requester 14, with such computing devices generally referred to as requester computing devices” and “It will be appreciated that the user interface examples may comprise a web page rendered by a browser or a screen display [i.e. the visual output device is a peripheral component of a computing device] generated by an application, such as client program 74 on a computing device”).

Regarding claim 13, Doebele discloses a method (i.e. abstract) for identifying and booking style-critical service providers (Doebele, see at least: [0018] and [0059] - “the matching program 26 may include one or more search engines for receiving search requests from requesters and searching requester information and service provider information for matching service providers [i.e. identifying and booking style-critical service providers]” and “may promote searches for a particular service, such as, for example, nail salon services [i.e. style-critical service providers]”) comprising the steps of: 
-determining a user's style preferences (Doebele, see at least: [0030] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18. Endorsement connections may be defined as a rating, recommendation, indication of interest or approval, or other connection that indicates a positive experience [i.e. determining a user's style preferences] or opinion of a customer or other individual with respect to a service provider”); 
identifying matching service providers (Doebele, see at least: [0030] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18 [i.e. identifying matching service providers]”); 
-selecting relevant service providers (Doebele, see at least: [0043] - “an embodiment of a search results user interface screen including search results 300 is illustrated. The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched [i.e. selecting relevant service providers]”); and 
-displaying relevant service providers (Doebele, see at least: [0043] - “an embodiment of a search results user interface screen [i.e. displaying relevant service providers] including search results 300 is illustrated. The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched”). 
Doebele does not explicitly disclose the step of determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style, and wherein the artificial intelligence or machine learningPage 5 functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability.
determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0073] and [0022] - “a user of an e-commerce site may upload an image of a person wearing one or more items of fashion apparel of interest to the user. The image may be uploaded using a UI that prompts the user to upload an image in order to create a collection of related items [i.e. determining a user's style preference including analyzing one or more images in user data, service provider data, or search data]” and “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability]. For example, the joint-based item recognition server 130 can create an R-CNN for classifying images based on a training set [i.e. the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability] or a preexisting R-CNN can be loaded onto the joint-based item recognition server 130”),
the image recognition module further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style (Hara, see at least: [0059] and [0066] - “analyzing an image, once a particular item z is detected, the patch may be 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine if the patch belongs to a particular class [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” also see [0016]), and 
wherein the artificial intelligence or machine learningPage 5 functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0022] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability]”).
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Doebele, determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further 

Regarding claim 14, Doebele in view of Hara teaches the method of claim 13. Doebele further discloses:
-wherein the step of determining a user's style preferences depends on user data comprising one or more of: the user's browsing history, the user's purchasing history, the user's profile, the user's profile images, the user's shared images, the user's tagged images, 26the user's liked images, the user's saved images, the user's location on profile, and the user's current location (Doebele, see at least: [0030] and [0024] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18. Endorsement connections may be defined as a rating, recommendation, indication of interest or approval, or other connection that indicates a positive experience [i.e. determining a user's style preferences] or opinion of a customer or other individual with respect to a service 

Regarding claim 15, Doebele in view of Hara teaches the method of claim 13. Doebele further discloses:
-wherein the step of identifying matching service providers is based on service provider data comprising one or more of: a service provider's, the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity (Doebele, see at least: [0030] and [0032] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18 [i.e. identifying 10 utilizes social network connections 78 of the requester 14 to match the requester 14 with service provider 18…Given this social connection, the requester 14 also gains greater confidence in the reliability and trustworthiness of the endorsement and other review and rating information provided by previous customer/endorser 64 [i.e. based on service provider data comprising one or more of: a service provider's, the service provider's profile, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's information from social networks]”).

Regarding claim 18, Doebele discloses a system (i.e. [0018]) for identifying and booking style-critical service providers  (Doebele, see at least: [0018] and [0059] - “the matching program 26 may include one or more search engines for receiving search requests from requesters and searching requester information and service provider information for matching service providers [i.e. identifying and booking style-critical service providers]” and “may promote searches for a particular service, such as, for example, nail salon services [i.e. style-critical service providers]”) comprising a non- transitory, computer readable recording medium containing a computer program, which when executed by a processor (i.e. [0073]), causes the system to perform the steps of: 
-determining a user's style preferences based on service provider data (Doebele, see at least: [0030] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18. Endorsement connections comprising one or more of: 
-a service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity (Doebele, see at least: [0024] - “user information may include, but is not limited to, social network information such as social network connections, friends, individuals and/or businesses followed, service provider endorsements and/or recommendations provided by the user…search history, reviews provided by the user, favorite service providers, subscription information, linked social networking services [i.e. the service provider's information from social networks] comprising one or more of and other accounts, contact information and preferences”); 
-identifying matching service providers (Doebele, see at least: [0030] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18 [i.e. identifying matching service providers]”); 
selecting relevant service providers (Doebele, see at least: [0043] - “an embodiment of a search results user interface screen including search results 300 is illustrated. The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched [i.e. selecting relevant service providers]”); and
-displaying relevant service providers via a component of a display module of the system (Doebele, see at least: [0043] - “an embodiment of a search results user interface screen [i.e. displaying relevant service providers via a component of a display module of the system] including search results 300 is illustrated. The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched”).
Doebele does not explicitly disclose determining a user's style preferences including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability; wherein the image recognition module is further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style; and wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability.
Hara, however, teaches determining a user's style preferences including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0073] and [0022] - “a user of an e-commerce site may upload an image of a person wearing one or more items of fashion apparel of interest to the user. The image may be uploaded using a UI that prompts the user to upload an image in order to create a collection of related items [i.e. determining a user's style preferences including analyzing one or more images in the service provider data]” and “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability]. For example, the joint-based item recognition server 130 can create an R-CNN for classifying images based on a training set [i.e. the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability] or a preexisting R-CNN can be loaded onto the joint-based item recognition server 130”); 
wherein the image recognition module is further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style (Hara, see at least: [0059] and [0066] - “analyzing an image, once a particular item z is detected, the patch may be fed into a fine-grained item detector for further resolution. For example, the process of FIG. 5 may determine that a belt is present, but not identify the particular brand or style of the belt [i.e. the image recognition module further configured to determine a style 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine if the patch belongs to a particular class [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” also see [0016]); and 
wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0022] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. wherein the artificial intelligence or machine learning functionality includes a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability]”).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Doebele, determining a user's style preferences including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability; wherein the image recognition module is further configured to determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, fashion accessory style, clothing outfit style, and tattoo style; and wherein the artificial intelligence or machine learning functionality includes 

Regarding claim 19, Doebele in view of Hara teaches the system of claim 18. Doebele further discloses:
-wherein the step of identifying matching service providers is based on service provider data comprising one or more of: a service provider's, the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity (Doebele, see at least: [0030] and  [0032] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18 [i.e. identifying matching service providers]. Endorsement connections may be defined as a rating, 10 utilizes social network connections 78 of the requester 14 to match the requester 14 with service provider 18…Given this social connection, the requester 14 also gains greater confidence in the reliability and trustworthiness of the endorsement and other review and rating information provided by previous customer/endorser 64 [i.e. based on service provider data comprising one or more of: a service provider's, the service provider's profile, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's information from social networks]”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doebele in view of Hara, in further view of Hessurg et al. (US 2017/0270574 A1), previously cited and hereinafter Hessurg.

Regarding claim 5, Doebele in view of Hara teaches the system of claim 4. 
		Doebele in view of Hara does not explicitly teach the images being pictures of styles specialized in by a service provider.
Hessurg, however, teaches coordinating online purchases with an in-person provider (i.e. abstract), including images that are pictures of styles specialized in by a service provider (Hessurg, see at least: [0107] - “the webpage may include a photo of a model with exemplary eyeglasses and other corresponding fashion style apparel and possibly hair style [i.e. images are pictures of styles specialized in by a service provider]”). This known technique is applicable to 
It would have been recognized that applying the known technique of images being pictures of styles specialized in by a service provider, as taught by Hessurg, to the teachings Doebele in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of images being pictures of styles specialized in by a service provider, as taught by Hessurg, into the system of Doebele in view of Hara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for an improved and informed in-person visitation (see Hessurg, [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doebele in view of Hara, in further view of Reichman et al. (US 2012/0245971 A1), previously cited and hereinafter Reichman, in further view of Kim et al. (US 2013/0144674 A1), previously cited and hereinafter Kim.

Regarding claim 7, Doebele in view of Hara teaches the system of claim 6. 
Doebele in view of Hara does not explicitly teach the at least one of the plurality of buttons is configured to make a booking and at least one of the plurality of buttons is configured to process a payment through the system.
Reichman, however, teaches users searching for service offers (i.e. [0004]), including the known technique of a at least one of a plurality of buttons is configured to make a booking and at 
		It would have been recognized that applying the known technique of a at least one of a plurality of buttons is configured to make a booking and at least one of a plurality of buttons is configured to process a payment through a system, as taught by Reichman, to the teachings Doebele in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a at least one of a plurality of buttons is configured to make a booking and at least one of a plurality of buttons is configured to process a payment through a system, as taught by Reichman, into the system of Doebele in view of Hara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow consumers to search for desired service promotions (see Reichman, [0003]).
The combination of Doebele/Hara/Reichman does not explicitly teach one of the plurality of buttons being configured to make a phone call to a service provider.

		It would have been recognized that applying the known technique of one of a plurality of buttons being configured to make a phone call to a service provider, as taught by Kim, to the teachings the combination of Doebele/Hara/Reichman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of one of a plurality of buttons being configured to make a phone call to a service provider, as taught by Kim, into the system of the combination of Doebele/Hara/Reichman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would customize mobile advertising services, therefore increasing the effectiveness of advertising (see Kim, [0007]).

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doebele in view of Hara, in further view of Kim.

Regarding claim 8, Doebele in view of Hara teaches the system of claim 1. Doebele further discloses:
-a review module configured to enable the user to supply the system with a review of a service provider's work which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed (Doebele, see at least: [0024] and [0032] - “user accounts database 46 may include…reviews provided by the user [i.e. enable the user to supply the system with a review of a service provider's work]” and “the requester 14 also gains greater confidence in the reliability and trustworthiness of the endorsement and other review and rating information [i.e. which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed] provided by previous customer/endorser 64”).
Doebele in view of Hara does not explicitly teach the user interface displaying the review module.
Kim, however teaches a search mode that searches by the type of business (i.e. [0111]), including a user interface displaying the review module configured to enable to user to supply the system with a review of a service provider's work (Kim, see at least: [0119], Fig. 9 and Fig. 14 “The estimation area 1403 includes a star rating area 1403a and a comment area 1403b for allowing users to write comments [i.e. interface displays a review module configured to enable to user to supply the system with a review of a service provider's work].  The exemplary embodiment of the present invention is implemented in such a way that the screen shows a rating image via five stars as shown in FIG. 14” Examiner notes Fig. 9 indicates beauty salons are the service in embodiments). This known technique is applicable to the system of Doebele in view of 
		It would have been recognized that applying the known technique of a user interface displaying the review module configured to enable to user to supply the system with a review of a service provider's work, as taught by Kim, to the teachings Doebele in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a user interface displaying the review module configured to enable to user to supply the system with a review of a service provider's work, as taught by Kim, into the system of Doebele in view of Hara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would customize mobile advertising services, therefore increasing the effectiveness of advertising (see Kim, [0007]).

Regarding claim 11, Doebele in view of Hara teaches the system of claim 10. Doebele further discloses:
-presenting advertisements (Doebele, see at least: [0050] - “requester may select a Details button 340 to display a service provider profile page 402, an example of which is shown in FIG. 4. The profile page 402 may include an advertisement region 404 [i.e. system is configured to present advertisements] which may include a coupon or other marketing communication”).
Doebele in view of Hara does not explicitly teach the system being configured to respond to Bluetooth Low Energy Beacon interaction by presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon.

		It would have been recognized that applying the known technique of a system being configured to respond to Bluetooth Low Energy Beacon interaction by presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon, as taught by Kim, to the teachings Doebele in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a system being configured to respond to Bluetooth Low Energy Beacon 

Regarding claim 12, Doebele in view of Hara teaches the system of claim 10. Doebele further discloses:
Doebele in view of Hara does not explicitly teach the mobile device being configured to scan a Quick Response code and thereby check a user in to a service provider's location.
		Kim, however, teaches a mobile device being configured to scan a Quick Response code and thereby check a user in to a service provider's location (Kim, see at least: [0121] - “when a QR code is scanned via the camera unit 195 [i.e. mobile device configured to scan a Quick Response code], the mobile advertisement including the check-in menu and the special offer coupon is displayed on the details display screen, it should be understood that the invention is not limited to the exemplary embodiment of the present invention.  For example, if the mobile device 100 receives a mobile advertising message via short-range wireless communication (RFID or NFC), the mobile device 100 may display a check-in menu [i.e. and thereby check a user in to a service provider's location]”).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Doebele in view of Hara, a mobile device being configured to scan a Quick Response code and thereby check a user in to a service provider's location, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doebele in view of Hara, in further view of Rapp et al. (US 2002/0116232 A1), previously cited and hereinafter Rapp.

Regarding claim 9, Doebele in view of Hara teaches the system of claim 1. Doebele further discloses:
-wherein the user interface displays featured service providers selected for display by the system's determination of a user's preferences based on one or more of: a user profile in the system, a user profile in a user's social network sites, a user's browsing history, a user's appointment history, a user's reviews, a user's images placed in a review, and ratings a user's images receive (Doebele, see at least: [0030] and [0043] - “matching program 26 may then determine whether the customer/endorser 64 has one or more endorsement connections 82 with the service provider 18. Endorsement connections may be defined as a rating, recommendation, indication of interest or approval, or other connection that indicates a positive experience [i.e. based on one or more of: a user profile in the system, a user profile in a user's social network sites, a user's browsing history, a user's appointment history, a user's reviews, a user's images placed in a review, and ratings a user's images receive] or opinion of a customer or other 300 is illustrated. The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched”).
Doebele in view of Hara does not explicitly teach the user interface displaying featured products selected for display.
Rapp, however, teaches searching for services (i.e. [0040]), including displaying featured products selected for display (Rapp, see at least: [0029] - “Features include the exchange of email with customers, automated cross-selling of related products and services [i.e. interface displays featured products selected for display]”). This known technique is applicable to the system of Doebele in view of Hara as they both share characteristics and capabilities, namely, they are directed to searching for services.
It would have been recognized that applying the known technique of displaying featured products selected for display, as taught by Rapp, to the teachings Doebele in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of displaying featured products selected for display, as taught by Rapp, into the system of Doebele in view of Hara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow vendors to manage their appointment books and customers to schedule appointments with vendors (see Rapp, [0005]).

Claims 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doebele, in view of Hara, in further view of Reichman.
Regarding claim 16, Doebele in view of Hara teaches the method of claim 13. Doebele further discloses:
-wherein the step of displaying relevant service providers comprises displaying summaries of a subset of selected service provider profiles (Doebele, see at least: [0043] - “The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched. Each snapshot in the search results may include selected service provider information 86 for that service provider [i.e. displaying relevant service providers comprises displaying summaries]. With reference to the snapshot 302 for Company A, selected service provider information and/or other content related to Company A may be displayed in an ad header 304. It will be appreciated that in FIG. 3 the text illustrated in the ad header 304, in the other ad headers for Companies B-F [i.e. a subset of selected service provider profiles]”).
Doebele in view of Hara does not explicitly teach providing a booking function linked to a service provider's profile.
Reichman, however, teaches users searching for service offers (i.e. [0004]), including the known technique of providing a booking function linked to a service provider's profile (Reichman, see at least: [0039] - “The user can view detailed information about the service provider and book an appointment with the service provider by clicking on the specific entries 410 [i.e. providing a booking function linked to a service provider's profile] in the displayed list”). This known technique is applicable to the method of Doebele in view of Hara as they both share characteristics and capabilities, namely, they are directed to users searching for service offers.


Regarding claim 17, the combination of Doebele/Hara/Reichman teaches the method of claim 16. Doebele further discloses:
-wherein the step of displaying relevant service providers further comprises displaying via a visual output at least one of a plurality of summary profiles of style providers, an image gallery, a user's favorite list, and a video (Doebele, see at least: [0043] and [0059] - “The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched. Each snapshot in the search results may include selected service provider information 86 for that service provider [i.e. displaying relevant service providers further comprises displaying via a visual output a plurality of summary profiles]. With reference to the snapshot 302 for Company A, selected service provider information and/or other content related to Company A may be displayed in an ad header 304. It will be appreciated that in FIG. 3 the text illustrated in the ad header 304, in the other ad headers for Companies B-F [i.e. a plurality of 

Regarding claim 20, Doebele in view of Hara teaches the system of claim 18. Doebele further discloses:
-wherein the step of displaying relevant service providers comprises displaying summaries of a subset of selected service provider profiles and further comprises displaying via a visual output at least one of a plurality of summary profiles of style providers, an image gallery, a user's favorite list, and a video (Doebele, see at least: [0043] and [0059] - “The search results 300 may include one or more snapshots of service providers with which the requester 14 was matched. Each snapshot in the search results may include selected service provider information 86 for that service provider [i.e. displaying relevant service providers further comprises displaying via a visual output a plurality of summary profiles]. With reference to the snapshot 302 for Company A, selected service provider information and/or other content related to Company A may be displayed in an ad header 304. It will be appreciated that in FIG. 3 the text illustrated in the ad header 304, in the other ad headers for Companies B-F [i.e. a plurality of summary profiles a subset of selected service provider profiles]” and “may promote searches for a particular service, such as, for example, nail salon services [i.e. profiles of style providers]”).
Doebele in view of Hara does not explicitly teach providing a booking function linked to a service provider's profile.
Reichman, however, teaches users searching for service offers (i.e. [0004]), including the known technique of providing a booking function linked to a service provider's profile (Reichman, see at least: [0039] - “The user can view detailed information about the service 
		It would have been recognized that applying the known technique of providing a booking function linked to a service provider's profile, as taught by Reichman, to the teachings Doebele in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of providing a booking function linked to a service provider's profile, as taught by Reichman, into the method of Doebele in view of Hara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow consumers to search for desired service promotions (see Reichman, [0003]).

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that Examiner errs by mischaracterizing the proper standards for determining whether a judicial exception has been integrated into a practical application. The instant claims are not "[i]mplementing an abstract idea on a generic computer." There is no requirement of reciting "a sufficient amount of detail and specificity," particularly as it relates to Al and machine learning. Either there is integration into a practical application or there isn't. The claimed artificial intelligence and machine learning functionality is recited with specificity, a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability." Moreover, these claim limitations have been further defined by present claim amendments directed to style category determination aspects. Ultimately, the claimed artificial intelligence and machine learning functionality is non-generic, and the claimed invention includes such claim limitations that any recited abstract idea has been integrated into a practical application (Remarks, pages 8-9).
Examiner respectfully disagrees. The amended claims do not integrate the abstract idea into a practical application. The amended claims merely recites the abstract idea being applied on a general purpose computer (as supported by Applicant’s specification – “Various examples of such general-purpose multi-unit computer networks suitable for embodiments of the invention”). Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Additionally the recitation of "the artificial intelligence or machine learning functionality includ[ing] a convolutional neural network aspect associated with the image recognition capability, the image identification capability, or the image detection capability" just generally links the use of the abstract idea to a particular technological environment or field of use. The amended claims merely recite that the artificial intelligence or machine learning functionality including a convolutional neural network aspect is associated with the image recognition capability, the image identification capability, or the image detection capability but does not recite how it is utilized in order to provide these capabilities. The lack of recitation of these details and mere recitation of an association indicate that the amended claims just generally link the abstract idea to the particular technological environment of image 

Rejections under 35 U.S.C. §103
		Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Goodwin et al. (US 2016/0275107 A1) teaches analyzing images from online social media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARIELLE E WEINER/            Examiner, Art Unit 3684